Jones, J.
This case was appealed from the Circuit Court of Marshall County on judgment for appellees.
The lower court rendered a default judgment on the question of liability and directed issuance of a writ of inquiry to ascertain damages. A motion to set aside the default judgment, seasonably made, was overruled.
 Without detailing the facts, suffice it to say it was error not to set aside such default judgment. Kennard v. State, No. 41,793, decided March 6, 1961, not yet reported, and civil cases therein cited.
The case is reversed and remanded for further proceedings in accordance herewith.
Reversed and demanded.
McGehee, C.J., and Lee, Arrington and Roclgers, JJ., concur.